STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0620
VERSUS

KENNETH DEMARIO McCLAIN AUGUST 16, 2022
In Re: Kenneth Demario McClain, applying for supervisory

writs, 22nd Judicial District Court, Parish of
Washington, No. 07-CR2-97401.

 

BEFORE: WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED IN PART; DENIED AS MOOT IN PART. We have been
advised by the Clerk of Court of Washington Parish that the
district court granted relator’s Motion for Production of
Documents, but the district court is waiting on the transcripts
from the court reporter to include in the documents to be sent
to relator. The district court is ORDERED to direct the court
reporter for Division A to prepare the transcript of relator's
guilty plea and sentencing in case number 07-CR2-97401 and file
the transcript(s) with the Clerk of Court for the 22nd Judicial
District Court, Parish of St. Tammany, on or before September
12, 2022. The Clerk of Court is then ordered to forward said
transcript(s) to relator on or before September 19, 2022, if it
has not already done so.

G

COURT OF APPEAL, FIRST CIRCUIT

O.Sal

DEPUTY CLERK OF COURT
FOR THE COURT